Exhibit 10.2

 

 

 

Shareholder’s and Registration Rights Agreement

by and between

Ralcorp Holdings, Inc.

and

Post Holdings, Inc.

Dated as of February 3, 2012



--------------------------------------------------------------------------------

Table of Contents

 

              Page   ARTICLE I Definitions      1      Section 1.01   

Definitions

     1      Section 1.02   

Interpretation

     4    ARTICLE II Registration Rights      6      Section 2.01   

Registration

     6      Section 2.02   

Piggyback Registrations

     8      Section 2.03   

Registration Procedures

     9      Section 2.04   

Underwritten Offerings or Exchange Offers

     14      Section 2.05   

Registration Rights Agreement with Participating Banks

     15      Section 2.06   

Registration Expenses Paid By Post

     15      Section 2.07   

Indemnification

     16      Section 2.08   

Reporting Requirements; Rule 144

     18    ARTICLE III Voting Restrictions      18      Section 3.01   

Voting of Post Common Stock

     18    ARTICLE IV Miscellaneous      19      Section 4.01   

Term

     19      Section 4.02   

Entire Agreement

     19      Section 4.03   

Choice of Law

     19      Section 4.04   

Amendment

     20      Section 4.05   

Waiver

     20      Section 4.06   

Partial Invalidity

     20      Section 4.07   

Execution in Counterparts

     20      Section 4.08   

Successors, Assigns and Transferees

     20      Section 4.09   

Notices

     21      Section 4.10   

No Reliance on Other Party

     22      Section 4.11   

Performance

     22      Section 4.12   

Attorneys’ Fees

     22      Section 4.13   

Further Assurances

     22      Section 4.14   

Registrations, Exchanges, etc.

     22   



--------------------------------------------------------------------------------

Shareholder’s and Registration Rights Agreement

This Shareholder’s and Registration Rights Agreement is made as of February 3,
2012 by and among Ralcorp Holdings, Inc., a Missouri corporation (“Ralcorp”),
and Post Holdings, Inc., a Missouri corporation and wholly owned subsidiary of
Ralcorp (“Post”).

Recitals

A. Pursuant to the Separation and Distribution Agreement, dated as of
February 2, 2012 (the “Distribution Agreement”), by and among Ralcorp, Post and
Post Foods, LLC, Ralcorp will distribute at least 80% of the outstanding shares
of Common Stock (as defined below) to Ralcorp’s shareholders (the
“Distribution”).

B. If any shares of Common Stock are not distributed in the Distribution (such
shares not distributed in the Distribution, the “Retained Shares”), then Ralcorp
may dispose of these shares through one or more transactions, including pursuant
to one or more transactions registered under the Securities Act.

C. Post desires to grant to Ralcorp the Registration Rights (as defined below)
for the Retained Shares, subject to the terms and conditions of this Agreement.

D. If there shall be any Retained Shares, then Ralcorp desires to grant Post a
proxy to vote such Retained Shares in proportion to the votes cast by other
shareholders, subject to the terms and conditions of this Agreement.

Agreements

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

ARTICLE I

Definitions

 

  Section 1.01 Definitions

As used in this Agreement, the following terms shall have the meanings

“Affiliate” means, when used with respect to a specified Person, another Person
that controls, is controlled by, or is under common control with the Person
specified; provided, however, that, immediately after the Distribution, Post and
its Subsidiaries shall not be considered to be “Affiliates” of Ralcorp, and
Ralcorp and its Subsidiaries (other than Post and its Subsidiaries) shall not be
considered to be “Affiliates” of Post. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person, whether through the
ownership of voting securities or other interests, by contract or otherwise.

“Ancillary Filings” has the meaning set forth in Section 2.03(a)(i).

“Agreement” has the meaning set forth in the introduction.

“Blackout Notice” has the meaning set forth in Section 2.01(e).

“Blackout Period” has the meaning set forth in Section 2.01(e).



--------------------------------------------------------------------------------

“Board” means the board of directors of Post.

“Business Day” means any day which is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York are authorized
or obligated by law or required by executive order to be closed.

“Common Stock” means the common stock, par value $0.01 per share, of Post.

“Control” means the power to direct the management of an entity, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled by” and “under common Control” have
meanings correlative to the foregoing.

“Debt Exchanges” means one or more Public Debt Exchanges or Private Debt
Exchanges.

“Debt Securities” means any of the debt instruments or securities issued by
Ralcorp outstanding from time to time.

“Demand Registration” has the meaning set forth in Section 2.01(a).

“Disadvantageous Condition” has the meaning set forth in Section 2.01(e).

“Distribution” has the meaning set forth in the recitals.

“Distribution Agreement” has the meaning set forth in the recitals.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Exchange Offer” has the meaning set forth in Section 2.01(a).

“Holder” shall mean Ralcorp or any of its Subsidiaries, so long as such Person
holds any Registrable Securities, and any Person owning Registrable Securities
who is a permitted transferee of rights under Section 4.08.

“Initiating Holder” has the meaning set forth in Section 2.01(a).

“Loss” has the meaning set forth in Section 2.07(a).

“Offering Confidential Information” means, with respect to a Piggyback
Registration, (x) Post’s plan to file the relevant Registration Statement and
engage in the offering so registered, (y) any information regarding the offering
being registered (including, without limitation, the potential timing, price,
number of shares, underwriters or other counterparties, selling stockholders or
plan of distribution) and (z) any other information (including information
contained in draft supplements or amendments to offering materials) provided to
the Holders by Post (or by third parties) in connection with the Piggyback
Registration. Offering Confidential Information shall not include information
that (1) was or becomes generally available to the public (including as a result
of the filing of the relevant Registration Statement) other than as a result of
a disclosure by any Holder, (2) was or becomes available to any Holder from a
source not bound by any confidentiality agreement with Post or (3) was otherwise
in such Holder’s possession prior to it being furnished to such Holder by the
Holder or by Post or on Post’s behalf.

“Participating Banks” shall mean such investment banks that engage in any Debt
Exchange with Ralcorp.

 

2



--------------------------------------------------------------------------------

“Private Debt Exchange” means a private exchange with one or more Participating
Banks pursuant to which such Participating Banks shall exchange Debt Securities
with Ralcorp for some or all of the Retained Shares in a transaction that is not
required to be registered under the Securities Act.

“Person” means any individual, firm, limited liability company or partnership,
joint venture, corporation, joint stock company, trust or unincorporated
organization, incorporated or unincorporated association, government (or any
department, agency or political subdivision thereof) or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.

“Piggyback Registration” has the meaning set forth in Section 2.02(a).

“Post” has the meaning set forth in the introduction and shall include Post’s
successors by merger, acquisition, reorganization or otherwise.

“Post Public Sale” has the meaning set forth in Section 2.02(a).

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Public Debt Exchanges” means a public exchange that is registered under the
Securities Act pursuant to which Ralcorp shall offer Retained Shares in exchange
for Debt Securities.

“Ralcorp” has the meaning set forth in the introduction.

“Registrable Securities” means the Retained Shares, and any shares of Common
Stock or other securities issued with respect to, in exchange for, or in
replacement of such Retained Shares. The term “Registrable Securities” excludes,
however, any security (i) the sale of which has been effectively registered
under the Securities Act and which has been disposed of in accordance with a
Registration Statement, (ii) that has been sold by a Holder in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(1) thereof (including transactions pursuant to
Rule 144) such that the further disposition of such securities by the transferee
or assignee is not restricted under the Securities Act, or (iii) that have been
sold by a Holder in a transaction in which such Holder’s rights under this
Agreement are not, or cannot be, assigned.

“Registration” means a registration with the SEC of the offer and sale to the
public of Common Stock under a Registration Statement. The terms “Register” and
“Registering” shall have a correlative meaning.

“Registration Expenses” shall mean all expenses incident to Post’s performance
of or compliance with this Agreement, including all (i) registration,
qualification and filing fees; (ii) fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications within the United States of
any Registrable Securities being registered); (iii) printing expenses,
messenger, telephone and delivery expenses; (iv) internal expenses of Post
(including all salaries and expenses of employees of Post performing legal or
accounting duties); (v) fees and disbursements of counsel for Post and customary
fees and expenses for independent certified public accountants retained by Post
(including the expenses of any comfort letters or costs associated with the
delivery by Post’s independent certified public accountants of comfort letters
customarily requested by underwriters); and (vi) fees and expenses of listing
any Registrable Securities on any securities exchange on which the shares of
Common Stock are then listed and Financial Industry Regulatory Authority
registration and filing fees; but excluding any fees or disbursements of the
Holder, all expenses incurred in connection with the printing, mailing and
delivering of copies of any Registration Statement, any prospectus, any other
offering documents and any amendments and supplements thereto to any
underwriters and dealers; any underwriting discounts, fees or commissions
attributable to the sale of any Registrable Securities, any fees and expenses of
the underwriters or dealer managers, the cost of preparing, printing or
producing any agreements among underwriters, underwriting agreements, and blue
sky or legal

 

3



--------------------------------------------------------------------------------

investment memoranda, any selling agreements and any other similar documents in
connection with the offering, sale, distribution or delivery of the Registrable
Securities or other shares of Common Stock to be disposed of, including any fees
of counsel for any underwriters in connection with the qualification of the
Registrable Securities or other shares of Common Stock to be disposed of for
offering and sale or distribution under state securities laws, any stock
transfer taxes, out-of pocket costs and expenses relating to any investor
presentations on any “road show” presentations undertaken in connection with
marketing of the Registrable Securities and any fees and expenses of any counsel
to the Holder or the underwriters or dealer managers.

“Registration Period” has the meaning set forth in Section 2.01(c).

“Registration Rights” shall mean the rights of the Holders to cause Post to
Register Registrable Securities pursuant to Article II.

“Registration Statement” means any registration statement of Post filed with, or
to be filed with, the SEC under the rules and regulations promulgated under the
Securities Act, including the related Prospectus, amendments and supplements to
such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement. For the avoidance of doubt, it is acknowledged and agreed that such
Registration Statement may be on any form that shall be applicable, including
Form S-1, Form S-3 or Form S-4.

“Retained Shares” has the meaning set forth in the recitals.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Shelf Registration Statement” means a Registration Statement of Post for an
offering to be made on a delayed or continuous basis of Common Stock pursuant to
Rule 415 under the Securities Act (or similar provisions then in effect).

“Subsidiary” means, when used with reference to any Person, any corporation or
other entity or organization, whether incorporated or unincorporated, of which
at least a majority of the securities or interests having by the terms thereof
ordinary voting power to elect at least a majority of the board of directors or
others performing similar functions with respect to such corporation or other
entity or organization is directly or indirectly owned by such Person or by any
one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries; provided, however, that no Person that is not directly or
indirectly wholly owned by any other Person shall be a Subsidiary of such other
Person unless such other Person directly or indirectly Controls, or has the
right, power or ability to Control, that Person. After the Distribution, Ralcorp
and Post shall not be deemed to be under common Control for purposes hereof due
solely to the fact that Ralcorp and Post have common shareholders.

“Underwritten Offering” means a Registration in which securities of Post are
sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.

 

  Section 1.02 Interpretation.

In this Agreement, unless the context clearly indicates otherwise:

(a) words used in the singular include the plural and words used in the plural
include the singular;

(b) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” or “Subsidiaries” shall
be deemed to mean such Person’s Affiliates or Subsidiaries, as applicable,
following the Distribution;

 

4



--------------------------------------------------------------------------------

(c) any reference to any gender includes the other gender and the neuter;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “shall” and “will” are used interchangeably and have the same
meaning;

(f) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(g) any reference to any Article, Section, Exhibit or Schedule means such
Article or Section of, or such Exhibit or Schedule to, this Agreement, as the
case may be, and references in any Section or definition to any clause means
such clause of such Section or definition;

(h) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement;

(i) any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(j) any reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(k) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(l) the table of contents and titles to Articles and headings of Sections
contained in this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of or to affect the meaning or
interpretation of this Agreement;

(m) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be;

(n) the language of this Agreement shall be deemed to be the language the
parties hereto have chosen to express their mutual intent, and no rule of strict
construction shall be applied against any party;

(o) except as otherwise indicated, all periods of time referred to herein shall
include all Saturdays, Sundays and holidays; provided, however, that if the date
to perform the act or give any notice with respect to this Agreement shall fall
on a day other than a Business Day, such act or notice may be performed or given
timely if performed or given on the next succeeding Business Day.

 

5



--------------------------------------------------------------------------------

ARTICLE II

Registration Rights

 

  Section 2.01 Registration.

(a) Prior to the second anniversary of the Distribution, any Holder(s) of
Registrable Securities (collectively, the “Initiating Holder”) shall have the
right to request that Post file a Registration Statement with the SEC on the
appropriate registration form for all or part of the Registrable Securities held
by such Holder, by delivering a written request thereof to Post specifying the
number of shares of Registrable Securities such Holder wishes to register (a
“Demand Registration”). Post shall (i) within five days of the receipt of a
Demand Registration, give written notice of such Demand Registration to all
Holders of Registrable Securities, (ii) prepare and file the Registration
Statement as expeditiously as possible use its reasonable best efforts to
prepare and file the Registration Statement as expeditiously as possible but in
any event within 45 days of such request, subject to extension by the Holder(s)
upon Post’s reasonable request, including the justification thereof, and
(iii) use its reasonable best efforts to cause the Registration Statement to
become effective in respect of each Demand Registration in accordance with the
intended method of distribution set forth in the written request delivered by
the Holder. Post shall include in such Registration all Registrable Securities
with respect to which Post receives, within the 10 days immediately following
the receipt by the Holder(s) of such notice from Post, a request for inclusion
in the registration from the Holder(s) thereof. Each such request from a Holder
of Registrable Securities for inclusion in the Registration shall also specify
the aggregate amount of Registrable Securities proposed to be registered. The
Initiating Holder may request that the Registration Statement be on any
appropriate form, including, without limitation, Form S-4 in the case of an
exchange offer of the Retained Shares for outstanding securities of the
Initiating Holder (an “Exchange Offer”). For purposes of clarification, Post can
satisfy its obligation under this Section 2.01(a) to file a Registration
Statement by filing a Registration Statement on Form S-4 or a Shelf Registration
Statement, as applicable, and can satisfy its obligation to complete a Demand
Registration by filing, if applicable, a Prospectus under an effective
Registration Statement that covers (i) the Registrable Securities requested by
the Holders to be registered in accordance with this Section 2.01(a) and
(ii) the plan of distribution requested by the participating Holders.

(b) The Holder(s) may collectively make a total of three Demand Registration
requests pursuant to Section 2.01(a) (including any rights to Demand
Registration transferred pursuant to Section 4.08(a). and any rights to Demand
Registration made pursuant to any registration rights agreement entered into
pursuant to Section 2.05; provided that the Holder(s) may not make more than two
Demand Registration requests in any 365-day period. For the avoidance of doubt,
if Ralcorp engages in a Private Debt Exchange as contemplated by Section 2.05
with one or more Participating Banks, each request for a Demand Registration
made by a Participating Bank in respect of such Private Debt Exchange pursuant
to any registration rights agreement entered into by Post pursuant to
Section 2.05 shall collectively count as one Demand Registration request
hereunder (assuming that the Registrable Securities subject to such Private Debt
Exchange are included in a single Prospectus). In addition, and notwithstanding
anything to the contrary, Ralcorp and its Subsidiaries shall be permitted on a
one-time basis to engage in up to three related Private Debt Exchanges within
any six month period during the first year following the date hereof and each
Demand Registration request made by the Participating Banks in such Private Debt
Exchanges pursuant to its registration rights agreement with Post shall
collectively only count as one Demand Registration request for purposes of the
limitation on the number of Demand Registration requests set forth in the first
sentence of this Section 2.01(b) (it being understood that, Ralcorp and its
Subsidiaries shall be permitted to engage in additional Private Debt Exchanges
outside such six month period, but each Demand Registration request by the
Participating Banks for such Private Debt Exchange pursuant to its registration
rights agreement with Post shall count as an additional Demand Registration
request for purposes of the limitation on the number of Demand Registration
requests set forth in the first sentence of this Section 2.01(b)).

(c) Post shall be deemed to have effected a Registration for purposes of this
Section 2.01 if the Registration Statement is declared effective by the SEC or
becomes effective upon filing with the SEC, and remains effective until the
earlier of (i) the date when all Registrable Securities thereunder have been

 

6



--------------------------------------------------------------------------------

sold and (ii) 60 days from the effective date of the Registration Statement (or
from the date the applicable Prospectus is filed with the SEC if Post is
satisfying a request for Demand Registration by filing a Prospectus under an
effective Shelf Registration Statement) (the “Registration Period”). No
Registration shall be deemed to have been effective if the conditions to closing
specified in the underwriting agreement or dealer manager agreement, if any,
entered into in connection with such Registration are not satisfied by reason of
a wrongful act, misrepresentation or breach of such applicable underwriting
agreement or dealer manager agreement by Post. If during the Registration
Period, such Registration is interfered with by any stop order, injunction or
other order or requirement of the SEC or other governmental agency or court or
the need to update or supplement the Registration Statement, the Registration
Period shall be extended on a day-for-day basis for any period the Holder is
unable to complete an offering as a result of such stop order, injunction or
other order or requirement of the SEC or other governmental agency or court.

(d) A Demand Registration request may not be made for a minimum of 45 calendar
days after the revocation of an earlier Demand Registration request.

(e) With respect to any Registration Statement, or amendment or supplement
thereto, whether filed or to be filed pursuant to this Agreement, if Post shall
determine in good faith that maintaining the effectiveness of such Registration
Statement or filing an amendment or supplement thereto (or, if no Registration
Statement has yet been filed, to filing such a Registration Statement) would
(i) require the public disclosure of material non-public information concerning
any transaction or negotiations involving Post or any of its consolidated
subsidiaries that would materially interfere with such transaction or
negotiations, (ii) require the public disclosure of material non-public
information concerning Post at a time when its directors and executive officers
are restricted from trading in Post’s securities or (iii) otherwise materially
interfere with financing plans, acquisition activities or business activities of
Post (a “Disadvantageous Condition”), Post may, for the shortest period
reasonably practicable (a “Blackout Period”), and in any event for not more than
30 consecutive days, notify the Holders whose sales of Registrable Securities
are covered (or to be covered) by such Registration Statement (a “Blackout
Notice”) that such Registration Statement is unavailable for use (or will not be
filed as requested). Upon the receipt of any such Blackout Notice, the Holders
shall forthwith discontinue use of the prospectus contained in any effective
Registration Statement; provided, that, if at the time of receipt of such
Blackout Notice any Holder shall have sold its Registrable Securities (or have
signed a firm commitment underwriting agreement with respect to the purchase of
such shares) and the Disadvantageous Condition is not of a nature that would
require a post-effective amendment to the Registration Statement, then Post
shall use its commercially reasonable efforts to take such action as to
eliminate any restriction imposed by federal securities laws on the timely
delivery of such shares. When any Disadvantageous Condition as to which a
Blackout Notice has been previously delivered shall cease to exist, Post shall
as promptly as reasonably practicable notify the Holders and take such actions
in respect of such Registration Statement as are otherwise required by this
Agreement. The effectiveness period for any Demand Registration for which Post
has exercised a Blackout Period shall be increased by the period of time such
Registration Suspension is in effect. Post shall not impose, in any 365-day
period, Blackout Periods lasting, in the aggregate, in excess of 60 calendar
days. If Post declares a Blackout Period with respect to a Demand Registration
for a Registration Statement that has not yet been declared effective, (i) the
Holders may by notice to Post withdraw the related Demand Registration Request
without such Demand Registration request counting against the three Demand
Requests permitted to be made under Section 2.01 and (ii) the Holders will not
be responsible for Post’s related Registration Expenses.

(f) If the Initiating Holder so indicates at the time of its request pursuant to
Section 2.01(a), such offering of Registrable Securities shall be in the form of
an Underwritten Offering or an Exchange Offer and Post shall include such
information in its written notice to the Holders required under Section 2.01(a).
In the event that the Initiating Holder intends to distribute the Registrable
Securities by means of an Underwritten Offering or Exchange Offer, the right of
any Holder to include Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting or Exchange
Offer and the inclusion of such Holder’s Registrable Securities in the
underwriting or the Exchange Offer to the extent provided herein. The Holders of
a majority of the outstanding Registrable Securities being included in any
Underwritten Offering or Exchange Offer shall select the underwriter(s) in the
case of an Underwritten Offering or the dealer

 

7



--------------------------------------------------------------------------------

manager(s) in the case of an Exchange Offer; provided, however, that such
underwriter(s) or dealer manager(s) must be reasonably acceptable to Post. Post
shall be entitled to designate counsel for such underwriter(s) or dealer
manager(s) (subject to their approval), provided that such designated
underwriters’ counsel shall be a firm of national reputation representing
underwriters or dealer managers in capital markets transactions

(g) If the managing underwriter or underwriters of a proposed Underwritten
Offering of Registrable Securities included in a Registration pursuant of this
Section 2.01, informs the Holders with Registrable Securities in such
Registration of such class of Registrable Securities in writing that, in its or
their opinion, the number of securities requested to be included in such
Registration exceeds the number which can be sold in such offering without being
likely to have a significant adverse effect on the price, timing or distribution
of the securities offered or the market for the securities offered, the Holders
shall have the right to (i) request the number of Registrable Securities to be
included in such Registration be allocated pro rata among the Holders, including
the Initiating Holder, to the extent necessary to reduce the total number of
Registrable Securities to be included in such offering to the number recommended
by the managing underwriter or underwriters; provided that any securities
thereby allocated to a Holder that exceed such Holder’s request shall be
reallocated among the remaining Holders in like manner or (ii) notify Post in
writing that the Registration Statement shall be abandoned or withdrawn, in
which event Post shall abandon or withdraw such Registration Statement. In the
event a Holder notifies Post that such Registration Statement shall be abandoned
or withdrawn said Holder shall not be deemed to have requested a Demand
Registration pursuant to Section 2.01(a) and Post shall not be deemed to have
effected a Demand Registration pursuant to Section 2.01(b). If the amount of
Registrable Securities to be underwritten has not been so limited, Post and
other holders may include shares of Common Stock for its own account (or for the
account of other holders) in such Registration if the underwriter(s) so agree
and to the extent that, in the opinion of such underwriter(s), the inclusion of
such additional amount will not adversely affect the offering of the Registrable
Securities included in such Registration.

 

  Section 2.02 Piggyback Registrations.

(a) Prior to the earlier to occur of the second anniversary of the Distribution
or the date on which the Registrable Securities then held by the Holder(s)
represents less than 1% of Post’s then issued and outstanding Common Stock, if
Post proposes to file a Registration Statement under the Securities Act with
respect to any offering of its Common Stock for its own account and/or for the
account of any other Persons (other than (i) a Registration under Section 2.01,
(ii) a Registration pursuant to a Registration Statement on Form S-8 or Form S-4
or similar forms that relate to a transaction subject to Rule 145 under the
Securities Act, (iii) any form that does not include substantially the same
information, other than information relating to the selling holders or their
plan of distribution, as would be required to be included in a Registration
Statement covering the sale of Registrable Securities, (iv) in connection with
any dividend reinvestment or similar plan, (v) for the sole purpose of offering
securities to another entity or its security holders in connection with the
acquisition of assets or securities of such entity or any similar transaction or
(vi) a Registration in which the only Common Stock being registered is Common
Stock issuable upon conversion of debt securities which are also being
registered) (a “Post Public Sale”), then, as soon as practicable (but in no
event less than 15 days prior to the proposed date of filing such Registration
Statement), Post shall give written notice of such proposed filing to each
Holder, and such notice shall offer such Holders the opportunity to Register
under such Registration Statement such number of Registrable Securities as each
such Holder may request in writing (a “Piggyback Registration”). Subject to
Section 2.02(b) and Section 2.02(c), Post shall use its commercially reasonable
efforts to include in such Registration Statement all such Registrable
Securities which are requested to be included therein within five Business Days
after the receipt of any such notice; provided, however, that if, at any time
after giving written notice of its intention to Register any securities and
prior to the effective date of the Registration Statement filed in connection
with such Registration, Post shall determine for any reason not to Register or
to delay Registration of such securities, Post may, at its election, give
written notice of such determination to each such Holder and, thereupon, (i) in
the case of a determination not to Register, shall be relieved of its obligation
to Register any Registrable Securities in connection with such Registration,
without prejudice, however, to the rights of any Holder to request that such
Registration be effected as a Demand Registration under Section 2.01, and
(ii) in the case of a determination to delay Registering, shall be permitted to
delay Registering any Registrable Securities, for the same period as the delay
in Registering

 

8



--------------------------------------------------------------------------------

such other shares of Common Stock. No Registration effected under this
Section 2.02 shall relieve Post of its obligation to effect any Demand
Registration under Section 2.01. For purposes of clarification, Post’s filing of
a Shelf Registration Statement shall not be deemed to be a Post Public Sale;
provided, however, that any prospectus supplement filed pursuant to a Shelf
Registration Statement with respect to an offering of Post’s Common Stock for
its own account and/or for the account of any other Persons will be a Post
Public Sale unless such offering qualifies for an exemption from Post Public
Sale definition in this Section 2.02(a).

(b) Each Holder shall have the right to withdraw such Holder’s request for
inclusion of its Registrable Securities in any Underwritten Offering pursuant to
Section 2.02(a) at any time prior to the execution of an underwriting agreement
with respect thereto by giving written notice to Post of such Holder’s request
to withdraw and, subject to the preceding clause, each Holder shall be permitted
to withdraw all or part of such Holder’s Registrable Securities from a Piggyback
Registration at any time prior to two Business Days before the effective date
thereof, whereupon such Holder shall as promptly as reasonably practicable pay
to Post all Registration Expenses incurred by Post in connection with the
registration of such withdrawn Registrable Securities under the Securities Act
or the Exchange Act and the inclusion of such shares in the Registration
Statement.

(c) If the managing underwriter or underwriters of any proposed Underwritten
Offering of a class of Registrable Securities included in a Piggyback
Registration informs Post and Holders in writing that, in its or their opinion,
the number of securities of such class which such Holder and any other Persons
intend to include in such offering exceeds the number which can be sold in such
offering without being likely to have an adverse effect on the price, timing or
distribution of the securities offered or the market for the securities offered,
then the securities to be included in such Registration shall be (i) first, all
securities of Post and any other Persons (other than Post’s executive officers
and directors) for whom Post is effecting the Registration, as the case may be,
proposes to sell, (ii) second, the number of Registrable Securities of such
class that, in the opinion of such managing underwriter or underwriters, can be
sold without having such adverse effect, with such number to be allocated pro
rata among the Holders that have requested to participate in such Registration
based on the relative number of Registrable Securities of such class requested
by such Holder to be included in such sale (provided that any securities thereby
allocated to a Holder that exceed such Holder’s request shall be reallocated
among the remaining requesting Holders in like manner), subject to any superior
contractual rights of other holders, (iii) third, the number securities of
executive officers and directors for whom Post is effecting the Registration, as
the case may be, with such number to be allocated pro rata among the executive
officers and directors, and (iv) fourth, any other securities eligible for
inclusion in such Registration, allocated among the holders of such securities
in such proportion as Post and those holders may agree.

(d) After a Holder has been notified of its opportunity to include Registrable
Securities in a Piggyback Registration, such Holder shall treat the Offering
Confidential Information as confidential information and shall not use the
Offering Confidential Information for any purpose other than to evaluate whether
to include its Registrable Securities (or other shares of Common Stock) in such
Piggyback Registration and agrees not to disclose the Offering Confidential
Information to any Person other than such of its agents, employees, advisors and
counsel as have a need to know such Offering Confidential Information and to
cause such agents, employees, advisors and counsel to comply with the
requirements of this Section 2.02(d), provided, that such Holder may disclose
Offering Confidential Information if such disclosure is required by legal
process, but such Holder shall cooperate with the Issuer to limit the extent of
such disclosure through protective order or otherwise, and to seek confidential
treatment of the Offering Confidential Information.

 

  Section 2.03 Registration Procedures.

(a) In connection with Post’s Registration obligations under Section 2.01 and
Section 2.02, Post shall use its reasonable best efforts to effect such
Registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of distribution thereof as expeditiously as
reasonably practicable, and in connection therewith Post shall:

(i) prepare and file the required Registration Statement including all exhibits
and financial statements and, in the case of an Exchange Offer, any document
required under Rule 425 or 165 with respect to such Exchange Offer
(collectively, the “Ancillary Filings”) required under the Securities Act to be
filed therewith, and before filing with the SEC a Registration Statement or
Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters or dealer managers, if any, and to the Holders, copies of all
documents prepared to be filed, which documents will be subject to the review of
such underwriters or dealer managers and such Holders and their respective
counsel, and (y) not file with the SEC any Registration Statement or Prospectus
or amendments or supplements thereto or any Ancillary Filing to which Holders or
the underwriters or dealer managers, if any, shall reasonably object;

 

9



--------------------------------------------------------------------------------

(ii) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and supplements to the Prospectus and any
Ancillary Filing as may be reasonably requested by the participating Holders;

(iii) notify the participating Holders and the managing underwriter(s) or dealer
manager(s), if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by Post (A) when the applicable Registration
Statement or any amendment thereto has been filed or becomes effective, when the
applicable Prospectus or any amendment or supplement to such Prospectus or any
Ancillary Filing has been filed, (B) of any comments (written or oral) by the
SEC or any request by the SEC or any other federal or state governmental
authority (written or oral) for amendments or supplements to such Registration
Statement or such Prospectus or any Ancillary Filing or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order preventing or
suspending the use of any preliminary or final Prospectus or any Ancillary
Filing or the initiation or threatening of any proceedings for such purposes,
(D) if, at any time, the representations and warranties of Post in any
applicable underwriting agreement or dealer manager agreement cease to be true
and correct and in all material respects, and (E) of the receipt by Post of any
notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

(iv) subject to Section 2.01(d), promptly notify each selling Holder and the
managing underwriter(s) or dealer manager(s), if any, when Post becomes aware of
the occurrence of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement (as then in
effect) or any Ancillary Filing contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein (in
the case of such Prospectus and any preliminary Prospectus, in light of the
circumstances under which they were made) not misleading or, if for any other
reason it shall be necessary during such time period to amend or supplement such
Registration Statement or Prospectus or any Ancillary Filing in order to comply
with the Securities Act and, in either case as promptly as reasonably
practicable thereafter, prepare and file with the SEC, and furnish without
charge to the selling Holder and the underwriter(s) or dealer manager(s), if
any, an amendment or supplement to such Registration Statement or Prospectus or
any Ancillary Filing which will correct such statement or omission or effect
such compliance;

(v) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;

 

10



--------------------------------------------------------------------------------

(vi) promptly incorporate in a Prospectus supplement or post-effective amendment
such information as the managing underwriter(s) or dealer manager(s) and the
Holders agree should be included therein relating to the plan of distribution
with respect to such Registrable Securities; and make all required filings of
such Prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

(vii) furnish to each selling Holder and each underwriter or dealer manager, if
any, without charge, as many conformed copies as such Holder or underwriter or
dealer manager may reasonably request of the applicable Registration Statement
and any amendment or post-effective amendment thereto, including financial
statements and schedules, but excluding all documents (i) incorporated therein
by reference and all exhibits (including those incorporated by reference) or
(ii) that are available via the SEC’s EDGAR system;

(viii) deliver to each selling Holder and each underwriter or dealer manager, if
any, without charge, as many copies of the applicable Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Holder
or underwriter or dealer manager may reasonably request (it being understood
that Post consents to the use of such Prospectus or any amendment or supplement
thereto by each selling Holder and the underwriter(s) or dealer manager(s), if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto) and such
other documents as such selling Holder or underwriter or dealer manager may
reasonably request in order to facilitate the disposition of the Registrable
Securities by such Holder or underwriter or dealer manager;

(ix) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each selling Holder, the managing
underwriter(s) or dealer manager(s), if any, and their respective counsel, in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or “blue sky” laws of each state and
other jurisdiction of the United States as any selling Holder or managing
underwriter(s) or dealer manager(s), if any, or their respective counsel
reasonably request (and in any foreign jurisdiction mutually agreeable to Post
and the participating Holders) and do any and all other acts or things
reasonably necessary or advisable to keep such registration or qualification in
effect for so long as such Registration Statement remains in effect and so as to
permit the continuance of sales and dealings in such jurisdictions for so long
as may be necessary to complete the distribution of the Registrable Securities
covered by the Registration Statement; provided that Post will not be required
to qualify generally to do business in any jurisdiction where it is not then so
qualified, to take any action which would subject it to taxation or general
service of process in any such jurisdiction where it is not then so subject or
conform its capitalization or the composition of its assets at the time to the
securities or blue sky laws of any such jurisdiction;

(x) in connection with any sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
selling Holder and the managing underwriter(s) or dealer manager(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive Securities Act
legends; and to register such Registrable Securities in such denominations and
such names as such selling Holder or

 

11



--------------------------------------------------------------------------------

the underwriter(s) or dealer manager(s), if any, may request at least two
Business Days prior to such sale of Registrable Securities; provided that Post
may satisfy its obligations hereunder without issuing physical stock
certificates through the use of the Depository Trust Company’s Direct
Registration System;

(xi) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority and each securities exchange, if any, on which any
of Post’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of Post’s securities are then quoted, and in the
performance of any due diligence investigation by any underwriter or dealer
manager (including any “qualified independent underwriter”) that is required to
be retained in accordance with the rules and regulations of each such exchange,
and use its reasonable best efforts to cause the Registrable Securities covered
by the applicable Registration Statement to be registered with or approved by
such other governmental agencies or authorities as may be necessary to enable
the seller or sellers thereof or the underwriter(s) or dealer manager(s), if
any, to consummate the disposition of such Registrable Securities;

(xii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company; provided that Post may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;

(xiii) obtain for delivery to and addressed to each selling Holder and to the
underwriter(s) or dealer manager(s), if any, opinions from the general counsel
or deputy general counsel for Post, in each case dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the underwriting agreement or, in the event of an Exchange
Offer, the date of the closing under the dealer manager agreement or similar
agreement or otherwise, and in each such case in customary form and content for
the type of Underwritten Offering or Exchange Offer, as applicable;

(xiv) in the case of an Underwritten Offering or Exchange Offer, obtain for
delivery to and addressed to Post and the managing underwriter(s) or dealer
manager(s), if any, and, to the extent requested, each selling Holder, a cold
comfort letter from Post’s independent registered public accounting firm in
customary form and content for the type of Underwritten Offering or Exchange
Offer, dated the date of execution of the underwriting agreement or dealer
manager agreement or, if none, the date of commencement of the Exchange Offer,
and brought down to the closing, whether under the underwriting agreement or
dealer manager agreement, if applicable, or otherwise;

(xv) in the case of an Exchange Offer that does not involve a dealer manager,
provide to each selling Holder such customary written representations and
warranties or other covenants or agreements as may be reasonably requested by
any selling Holder comparable to those that would be included in an underwriting
or dealer manager agreement;

(xvi) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but no later than 90 days after the end of the
12-month period beginning with the first day of Post’s first quarter commencing
after the effective date

 

12



--------------------------------------------------------------------------------

of the applicable Registration Statement, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and the rules and regulations
promulgated thereunder and covering the period of at least 12 months, but not
more than 18 months, beginning with the first month after the effective date of
the Registration Statement;

(xvii) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xviii) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of Post’s
securities are then listed or quoted and on each inter-dealer quotation system
on which any of Post’s securities are then quoted;

(xix) provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include a Person
deemed to be an underwriter within the meaning of Section 2(11) of the
Securities Act), if any, of the Registrable Securities to be registered, (C) the
sale or placement agent therefor, if any, (D) the dealer manager therefor, if
any, (E) counsel for such Holder, underwriters, agent, or dealer manager and
(F) any attorney, accountant or other agent or representative retained by such
Holder or any such underwriter or dealer manager, as selected by such Holder,
the opportunity to participate in the preparation of such Registration
Statement, each prospectus included therein or filed with the SEC, and each
amendment or supplement thereto; and for a reasonable period prior to the filing
of such registration statement, upon execution of a customary confidentiality
agreement, make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by the parties referred to in (A) through
(F) above, all pertinent financial and other records, pertinent corporate and
other documents and properties of Post that are available to Post, and cause all
of Post’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available at reasonable times and for reasonable periods to discuss the business
of Post and to supply all information available to Post reasonably requested by
any such Person in connection with such Registration Statement as shall be
necessary to enable them to exercise their due diligence or other
responsibility, subject to the foregoing; provided that in no event shall Post
be required to make available any information which the Board determines in good
faith to be competitively sensitive or otherwise confidential. The recipients of
such information shall coordinate with one another so that the inspection
permitted hereunder will not unnecessarily interfere with Post’s conduct of
business. In any event, records which Post determines, in good faith, to be
confidential and which it notifies or otherwise identifies in writing to the
inspectors are confidential shall not be disclosed by the inspectors unless (and
only to the extent that) (i) the disclosure of such records is necessary to
permit a Holder to enforce its rights under this Agreement or (ii) the release
of such records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction. Each Holder agrees that information obtained by it as a
result of such inspections shall be deemed confidential and shall not be used by
it as the basis for any market transactions in the securities of Post or its
Affiliates unless and until such is made generally available to the public by
Post or such Affiliate or for any reason not related to the registration of
Registrable Securities. Each Holder further agrees that it will, upon learning
that disclosure of such records is sought in a court of competent jurisdiction,
give notice to Post and allow Post, at its expense, to undertake appropriate
action to prevent disclosure of the records deemed confidential;

 

13



--------------------------------------------------------------------------------

(xx) in the case of an Underwritten Offering or Exchange Offer registering 50%
or more of the Retained Shares, cause the senior executive officers of Post to
facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto, except to the
extent that such participation materially interferes with the management of
Post’s business; provided that the effectiveness period for any Demand
Registration shall be increased on a day-for-day basis by the period of time
that management cannot participate;

(xxi) comply with requirements of the Securities Act, Securities Exchange Act
and other applicable laws, rules and regulations as well as stock exchange
rules; and

(xxi) take all other customary steps reasonably necessary or advisable to effect
the registration and distribution of the Registrable Securities contemplated
hereby.

(b) As a condition precedent to any Registration hereunder, Post may require
each Holder as to which any Registration is being effected to furnish to Post
such information regarding the distribution of such securities and such other
information relating to such Holder, its ownership of Registrable Securities and
other matters as Post may from time to time reasonably request in writing. Each
such Holder agrees to furnish such information to Post and to cooperate with
Post as reasonably necessary to enable Post to comply with the provisions of
this Agreement. If a Holder fails to provide the requested information after
being given 15 Business Days’ written notice of such request and the requested
information is required by applicable law to be included in the Registration
Statement, Post shall be entitled to refuse to include for registration such
Holder’s Registrable Securities or other shares of Common Stock in the
Registration Statement.

(c) Each Holder will as promptly as reasonably practicable notify Post at any
time when a prospectus relating thereto is required to be delivered (or deemed
delivered) under the Securities Act, of the occurrence of an event, of which
such Holder has knowledge, relating to such Holder or its disposition of
Registrable Securities thereunder requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered (or deemed
delivered) to the purchasers of such Registrable Securities, such prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

(d) Ralcorp agrees, and any other Holder agrees by acquisition of such
Registrable Securities, that, upon receipt of any written notice from Post of
the occurrence of any event of the kind described in Section 2.03(a)(iv), such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to such Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.03(a)(iv), or until
such Holder is advised in writing by Post that the use of the Prospectus may be
resumed, and if so directed by Post, such Holder will deliver to Post (at Post’s
expense) all copies, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event Post shall give any
such notice, the period during which the applicable Registration Statement is
required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus contemplated by Section 2.03(a)(iv) or is advised in writing
by Post that the use of the Prospectus may be resumed.

 

  Section 2.04 Underwritten Offerings or Exchange Offers.

(a) If requested by the managing underwriters for any Underwritten Offering or
dealer manager(s) for any Exchange Offer requested by Holders pursuant to a
Registration under Section 2.01, Post shall enter into an underwriting agreement
or dealer manager agreement, as applicable, with such underwriters or dealer
manager(s) for such offering, such agreement to be reasonably satisfactory in
substance and form to Post

 

14



--------------------------------------------------------------------------------

and the underwriters or dealer manager(s). Such agreement shall contain such
representations and warranties by Post and such other terms as are generally
prevailing in agreements of that type. Each Holder with Registrable Securities
to be included in any Underwritten Offering or Exchange Offer by such
underwriters or dealer manager(s) shall enter into such underwriting agreement
or dealer manager agreement at the request of Post, which agreement shall
contain such reasonable representations and warranties by the Holder and such
other reasonable terms as are generally prevailing in agreements of that type.

(b) In the event of a public sale of Post’s equity securities in an Underwritten
Offering (whether in a Demand Registration or a Piggyback Registration, whether
or not the Holders participate therein), the Holders hereby agree, and, in the
event of a public sale of Post’s equity securities in an Underwritten Offering
or an Exchange Offer, Post shall agree, and it shall cause its executive
officers and directors to agree, if requested by the managing underwriter or
underwriters in such Underwritten Offering or by the Holder or the dealer
manager or dealer managers, if applicable, in an Exchange Offer, not to effect
any sale or distribution (including any offer to sell, contract to sell, short
sale or any option to purchase) of any securities (except, in each case, as part
of the applicable Registration, if permitted hereunder) that are the same as or
similar to those being Registered in connection with such public sale, or any
securities convertible into or exchangeable or exercisable for such securities,
during the period beginning five days before, and ending 90 days (or such lesser
period as may be permitted by Post or the selling Holder(s), as applicable, or
such managing underwriter or underwriters) after, the effective date of the
Registration Statement filed in connection with such Registration (or, if later,
the date of the Prospectus), to the extent timely notified in writing by such
selling Person or the managing underwriter or underwriters. The Holders and Post
, as applicable, also agree to execute an agreement evidencing the restrictions
in this Section 2.04(b) in customary form, which form is reasonably satisfactory
to Post or the selling Holder(s), as applicable, and the underwriter(s) or
dealer manager(s), as applicable; provided that such restrictions may be
included in the underwriting agreement or dealer manager agreement, if
applicable. Post may impose stop-transfer instructions with respect to the
securities subject to the foregoing restriction until the end of the required
stand-off period.

(c) No Holder may participate in any Underwritten Offering or Exchange Offer
hereunder unless such Holder (i) agrees to sell such Holder’s securities on the
basis provided in any underwriting arrangements or dealer manager agreements
approved by Post or other Persons entitled to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, dealer manager agreements, and other documents
reasonably required under the terms of such underwriting arrangements, dealer
manager agreements, or this Agreement.

 

  Section 2.05 Registration Rights Agreement with Participating Banks.

If Ralcorp decides to engage in a Private Debt Exchange with one or more
Participating Banks, Post agrees that it will enter into a registration rights
agreement with the Participating Banks at the time of such Private Debt Exchange
on terms and conditions consistent with this Agreement (other than the voting
provisions contained in Article III hereof) and reasonably satisfactory to Post.

 

  Section 2.06 Registration Expenses Paid By Post.

In the case of any registration of Registrable Securities required pursuant to
this Agreement, Post shall pay all Registration Expenses regardless of whether
the Registration Statement becomes effective; provided, however, Post shall not
be required to pay for any expenses of any Registration begun pursuant to
Section 2.01 if the registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
registered (in which case all participating Holders shall bear such expenses),
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to one demand registration pursuant to Section 2.01.

 

15



--------------------------------------------------------------------------------

  Section 2.07 Indemnification.

(a) Post agrees to indemnify and hold harmless, to the full extent permitted by
law, each Holder whose shares are included in a Registration Statement, its
officers, directors, agents, employees and each Person, if any, who controls
(within the meaning of the Securities Act or the Exchange Act) such Holder from
and against any and all losses, claims, damages, liabilities (or actions or
proceedings in respect thereof, whether or not such indemnified party is a party
thereto) and expenses, joint or several (including reasonable costs of
investigation and legal expenses) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was Registered under the Securities Act (including
any final or preliminary Prospectus contained therein or any amendment thereof
or supplement thereto or any documents incorporated by reference therein), or
any such statement made in any free writing prospectus (as defined in Rule 405
under the Securities Act) that Post has filed or is required to file pursuant to
Rule 433(d) of the Securities Act or any Ancillary Filing, (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading; provided, that with respect to any
untrue statement or omission or alleged untrue statement or omission made in any
prospectus, the indemnity agreement contained in this paragraph shall not apply
to the extent that any such liability results from or arises out of (a) the fact
that a current copy of the prospectus was not sent or given to the Person
asserting any such liability at or prior to the written confirmation of the sale
of the Registrable Securities concerned to such Person if it is determined by a
court of competent jurisdiction in a final and non-appealable judgment that Post
has provided such prospectus and it was the responsibility of such Holder or its
agents to provide such Person with a current copy of the prospectus and such
current copy of the prospectus would have cured the defect giving rise to such
liability, (b) the use of any prospectus by or on behalf of any Holder after
Post has notified such Person (i) that such prospectus contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) that a stop order
has been issued by the SEC with respect to a Registration Statement or
(iii) that a Disadvantageous Condition exists, (c) the use of any prospectus by
or on behalf of any Holder with respect to any Registrable Securities after such
time as the obligation of Post to keep the Registration Statement effective in
respect of such Registrable Securities has expired, or (d) information furnished
in writing by such Holder or on such Holder’s behalf, in either case expressly
for use in such Registration Statement, prospectus or in any amendment or
supplement thereto relating to such Holder’s Registrable Securities. This
indemnity shall be in addition to any liability Post may otherwise have. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Holder or any indemnified party and shall survive
the transfer of such securities by such Holder.

(b) Each selling Holder whose Registrable Securities are included in a
Registration Statement agrees (severally and not jointly) to indemnify and hold
harmless, to the full extent permitted by law, Post, its directors, officers,
agents, employees and each Person, if any, who controls Post (within the meaning
of the Securities Act and the Exchange Act) (i) to the extent such liabilities
arise out of or are based upon information furnished in writing by such Holder
or on such Holder’s behalf, in either case expressly for use in a Registration
Statement, prospectus or in any amendment or supplement thereto relating to such
Holder’s Registrable Securities or (ii) to the extent that any liability
described in this Section 2.07(b) results from (a) the fact that a current copy
of the prospectus was not sent or given to the Person asserting any such
liability at or prior to the written confirmation of the sale of the Registrable
Securities concerned to such Person if it is determined by a court of competent
jurisdiction in a final and non-appealable judgment that it was the
responsibility of such Holder or its agent to provide such Person with a current
copy of the prospectus and such current copy of the prospectus would have cured
the defect giving rise to such liability, (b) the use of any prospectus by or on
behalf of any Holder after Post has notified such Person (x) that such
prospectus contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (y) that a stop order has been issued by the SEC with respect to a
Registration Statement or (z) that a Disadvantageous Condition exists or (c) the
use of any prospectus by or on behalf of any Holder after such time as the
obligation of Post to keep the related Registration Statement

 

16



--------------------------------------------------------------------------------

in respect of such Holder’s Registrable Securities effective has expired. This
indemnity shall be in addition to any liability the selling Holder may otherwise
have. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of Post or any indemnified party.

(c) Any Person entitled to indemnification hereunder (an “indemnified party”)
will give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification; provided, that any delay or failure
to so notify the indemnifying party shall relieve the indemnifying party of its
obligations hereunder solely to the extent that it is materially prejudiced by
reason of such delay or failure; and, provided further, that any such delay or
failure to so notify the indemnifying party shall not relieve it from any
liability that it may have to an indemnified party otherwise than under this
Section 2.07. If an indemnified party shall have notified the indemnifying party
as aforesaid, the indemnifying party shall assume the defense of such claim and
retain counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others entitled to indemnification pursuant to this
Section 2.07 that the indemnifying party may designate in connection the
proceeding relating to such claim and shall pay the fees and expenses relating
to such proceeding and shall pay the fees and expenses of such counsel related
to such proceeding, as incurred. In any such proceeding, any indemnified party
shall have the right to select and employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party has
agreed in writing to pay such fees or expenses, (ii) the indemnifying party
shall have failed to assume the defense of such claim within a reasonable time
after receipt of notice of such claim from the indemnified party and employ
counsel reasonably satisfactory to such indemnified party, (iii) the indemnified
party has reasonably concluded that there may be legal defenses available to it
or other indemnified parties that are different from or in addition to those
available to the indemnifying party, or (iv) in the reasonable judgment of any
such indemnified party, a conflict of interest may exist between such
indemnified party and the indemnifying party with respect to such claims (in
which case, if such indemnified party notifies the indemnifying party in writing
that such indemnified party elects to employ separate counsel at the expense of
the indemnifying party, the indemnifying party shall not have the right to
assume the defense of such claim on behalf of such Person). The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent (which shall not be unreasonably withheld, conditioned or
delayed), but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify each indemnified party
from and against any Loss by reason of such settlement or judgment. No
indemnifying party shall, without the written consent of the indemnified party,
effect any settlement of any pending or threatened proceeding in respect of
which any indemnified party is or could have been a party and indemnification
could have been sought hereunder by such indemnified party , unless such
settlement (A) includes an unconditional release of such indemnified party, in
form and substance reasonably satisfactory to such indemnified party, from all
liability on claims that are the subject matter of such proceeding and (B) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any indemnified party. It is understood and
agreed that the indemnifying party shall not, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees, disbursements and other charges of more than one separate firm (in
addition to any local counsel) for all such indemnified party or parties unless
(x) the employment of more than one counsel has been authorized in writing by
the indemnified party or parties, (y) an indemnified party has reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the other indemnified parties or (z) a
conflict or potential conflict exists or may exist between such indemnified
party and the other indemnified parties, in each of which cases the indemnifying
party shall be obligated to pay the reasonable fees and expenses of such
additional counsel or counsels, and that the indemnifying party shall reimburse
all such fees and expenses as they are incurred.

(d) If for any reason the indemnification provided for in Section 2.07(a) or
Section 2.07(b) is unavailable to an indemnified party or insufficient to hold
it harmless as contemplated by Section 2.07(a) or Section 2.07(b), then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party on the other hand. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or

 

17



--------------------------------------------------------------------------------

the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. Notwithstanding anything in this Section 2.07(d) to the contrary, no
indemnifying party (other than Post) shall be required pursuant to this
Section 2.07(d) to contribute any amount in excess of the amount by which the
net proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the Losses of the indemnified parties relate
(before deducting expenses, if any) exceeds the amount of any damages which such
indemnifying party has otherwise been required to pay by reason of such untrue
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.07(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 2.07(d). No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The amount paid
or payable by an indemnified party hereunder shall be deemed to include, for
purposes of this Section 2.07(d), any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating, preparing
to defend or defending against or appearing as a third party witness in respect
of, or otherwise incurred in connection with, any such loss, claim, damage,
expense, liability, action, investigation or proceeding. If indemnification is
available under this Section 2.07, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Section 2.07(a) and
Section 2.07(b) without regard to the relative fault of said indemnifying
parties or indemnified party. Any Holders’ obligations to contribute pursuant to
this Section 2.07(d) are several and not joint.

 

  Section 2.08 Reporting Requirements; Rule 144.

Until the earlier of the expiration or termination of this Agreement or the date
upon which Ralcorp and its Subsidiaries (other than Post and its Subsidiaries)
cease to own any Retained Shares, Post shall use its commercially reasonable
efforts to be and remain in compliance with the periodic filing requirements
imposed under the SEC’s rules and regulations, including the Exchange Act, and
any other applicable laws or rules, and thereafter shall timely file such
information, documents and reports as the SEC may require or prescribe under
Sections 13, 14 and 15(d), as applicable, of the Exchange Act so that Post will
qualify for registration on Form S-3 and to enable Ralcorp to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 under the Securities Act, or (ii) any
similar rule or regulation hereafter promulgated by the SEC. From and after the
date hereof through the earlier of the expiration or termination of this
Agreement or the date upon which Ralcorp and its Subsidiaries (other than Post
and its Subsidiaries) cease to own any Retained Shares, Post shall forthwith
upon request furnish any Holder (i) a written statement by Post as to whether it
has complied with such requirements and, if not, the specifics thereof, (ii) a
copy of the most recent annual or quarterly report of Post, and (iii) such other
reports and documents filed by Post with the SEC as such Holder may reasonably
request in availing itself of an exemption for the sale of Registrable
Securities without registration under the Securities Act.

ARTICLE III

Voting Restrictions

 

  Section 3.01 Voting of Post Common Stock.

(a) From the date of this Agreement and until the date that Ralcorp and its
Subsidiaries (other than Post and its Subsidiaries) cease to own any Retained
Shares, Ralcorp shall, and shall cause its Subsidiaries to (in each case, to the
extent that they own any Retained Shares), be present, in person or by proxy, at
each and every Post shareholder meeting, and otherwise to cause all Retained
Shares owned by them to be counted as present for purposes of establishing a
quorum at any such meeting, and to vote or consent on any matter (including
waivers of contractual or statutory rights), or cause to be voted or consented
on any such matter, all such Retained Shares in proportion to the votes cast by
the other holders of Common Stock on such matter.

 

18



--------------------------------------------------------------------------------

(b) From the date of this Agreement and until the date that Ralcorp and its
Subsidiaries (other than Post and its Subsidiaries) cease to own any Retained
Shares, Ralcorp hereby grants, and shall cause its Subsidiaries (in each case,
to the extent that they own any Retained Shares) to grant, an irrevocable proxy,
which shall be deemed coupled with an interest sufficient in law to support an
irrevocable proxy to Post or its designees, to vote, with respect to any matter
(including waivers of contractual or statutory rights), all Retained Shares
owned by them, in proportion to the votes cast by the other holders of Common
Stock on such matter; provided, that (i) such proxy shall automatically be
revoked as to a particular Retained Share upon any sale, transfer or other
disposition of such Retained Share from Ralcorp or any of its Subsidiaries to a
Person other than Ralcorp or any of its Subsidiaries; and (B) nothing in this
Section 3.01(b) shall limit or prohibit any such sale, transfer or disposition.

(c) Ralcorp acknowledges and agrees that Post will be irreparably damaged in the
event any of the provisions of this Article III are not performed by Ralcorp and
its Subsidiaries in accordance with the specific terms of such section or are
otherwise breached. Accordingly, it is agreed that Post shall be entitled to an
injunction to prevent breaches of this Article III and to specific enforcement
of the provisions of this Article III in any action instituted in any court of
the United States or any state having subject matter jurisdiction.

ARTICLE IV

Miscellaneous

  Section 4.01 Term.

Except as set forth in Section 4.04, this Agreement shall terminate upon the
Registration or other sale, transfer or disposition of all the Retained Shares
from Ralcorp or any of its Subsidiaries to a Person other than Ralcorp or any of
its Subsidiaries, except for the provisions of Section 2.06 and Section 2.07 and
all of this Article IV, which shall survive any such termination.

 

  Section 4.02 Entire Agreement.

This Agreement, including the Exhibits referred to herein, constitutes the
entire agreement between any of the parties hereto with respect to the subject
matter contained herein or therein, and supersede all prior agreements,
negotiations, discussions, understandings and commitments, written or oral,
between any of the parties hereto with respect to such subject matter.

 

  Section 4.03 Choice of Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE SUBSTANTIVE LAWS OF THE STATE OF MISSOURI, WITHOUT REGARD TO ANY
CONFLICTS OF LAW PROVISION OR RULE THEREOF THAT WOULD RESULT IN THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.

Each of the parties hereto agrees to submit to the jurisdiction of the United
States District Court for the Eastern District of Missouri and in any State of
Missouri court located in St. Louis, Missouri for purposes of all legal
proceedings arising out of, or in connection with, this Agreement or the
transactions contemplated hereby, and irrevocably waives any objection which it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE STATE LAWS TO APPLY (RATHER THAN ARBITRATION RULES),
THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST

 

19



--------------------------------------------------------------------------------

COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER THIS
AGREEMENT.

 

  Section 4.04 Amendment

(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by Post, and the Holders of a majority of the Registrable Securities.

 

  Section 4.05 Waiver.

Any term or provision of this Agreement may be waived, or the time for its
performance may be extended, by the party or parties entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any party, it is in writing signed by an
authorized representative of such party. The failure of any party to enforce at
any time any provision of this Agreement shall not be construed to be a waiver
of such provision, or in any way to affect the validity of this Agreement or any
part hereof or the right of any party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

 

  Section 4.06 Partial Invalidity.

Wherever possible, each provision hereof shall be interpreted in such a manner
as to be effective and valid under applicable law, but in case any one or more
of the provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such provision or provisions shall be
ineffective to the extent, but only to the extent, of such invalidity,
illegality or unenforceability without invalidating the remainder of such
provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.

 

  Section 4.07 Execution in Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original instrument, but all of which shall be considered one and
the same agreement, and shall become binding when one or more counterparts have
been signed by and delivered to each of the parties hereto.

 

  Section 4.08 Successors, Assigns and Transferees.

(a) This Agreement and all provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Post may assign this Agreement at any time in connection with a sale or
acquisition of Post, whether by merger, consolidation, sale of all or
substantially all of Post’s assets, or similar transaction, without the consent
of the Holders; provided that the successor or acquiring Person agrees in
writing to assume all of Post’s rights and obligations under this Agreement. A
Holder may assign its rights and obligations under this Agreement only (a) to an
Affiliate of such Holder that acquires any of such Holder’s Registrable
Securities and executes an agreement to be bound hereby in the form attached
hereto as Exhibit A, an executed counterpart of which shall be furnished to
Post, or (b) with the prior written consent of Post, and any purported
assignment by a Holder other than as set forth in this Section 4.08(a). shall be
null and void; provided, however, that, prior to the second anniversary of the
date of this Agreement, Ralcorp or any of its Subsidiaries that is a Holder may
assign its right to one Demand Registration hereunder to each unaffiliated third
party to whom Ralcorp sells or otherwise transfers Registrable Securities
representing 5% or more of Post’s then issued and outstanding Common Stock (a
“Transferee”), which Demand Registration shall be subject to the terms and
conditions of this Agreement (other than Section 2.02(a), Section 2.02(b),
Section 2.02(c), Section 2.05 and Article III); provided, further, that (i) if
the Transferee shall exercise any Demand Registration that has been assigned to
it by Ralcorp or any of Ralcorp’s Subsidiaries pursuant to the foregoing, then
such Demand

 

20



--------------------------------------------------------------------------------

Registration shall constitute a Demand Registration request by the Holder(s) for
purposes of the limitation on the number of Demand Registration requests set
forth in Section 2.01(b); and (ii) no Transferee may exercise any Demand
Registration assigned to such Transferee after the second anniversary of the
date of this Agreement.

(b) Subject to Section 4.08(a) and provided that Post is given written notice by
the Holders prior to or at the time of such transfer stating the name and
address of the transferee and identifying the securities with respect to which
the rights under this Agreement are being assigned, the Registration Rights
shall be transferred with the transfer of Registrable Securities; provided that
to the extent any such transfer consists of Registrable Securities representing
less than 1% of Post’s then issued and outstanding Common Stock and such
Registrable Securities are eligible for transfer pursuant to an exemption from
the registration and prospectus delivery requirements of the Securities Act
under Section 4(1) thereof (including transactions pursuant to Rule 144), no
Registration Rights shall be transferred therewith. Notwithstanding the
foregoing, if such transfer is subject to covenants, agreements or other
undertakings restricting transferability thereof, the Registration Rights shall
not be transferred in connection with such transfer unless such transfer
complies with all such covenants, agreements and other undertaking. In all
cases, the Registration Rights shall not be transferred unless the transferee
thereof executes a counterpart attached hereto as Exhibit A and delivers the
same to Post.

 

  Section 4.09 Notices.

(a) All notices, requests, claims, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed duly given or
delivered (i) when delivered personally, (ii) if transmitted by facsimile when
confirmation of transmission is received or by email when receipt of such email
is acknowledged by return email, (iii) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the third business day after
mailing or (iv) if sent by private courier when received; and shall be addressed
as follows:

If to Ralcorp, to:

Ralcorp Holdings, Inc.

800 Market Street

St. Louis, Missouri 63101

Attention: Gregory A. Billhartz

Facsimile: (314) 877-7748

If to Post, to:

Post Holdings, Inc.

2503 S. Hanley Road

St. Louis, MO 63144

Attention: Diedre J. Gray

Facsimile: (314) 646-3367

or to such other address as such party may indicate by a notice delivered to the
other parties.

(b) Each Holder, by written notice given to Post in accordance with this
Section 4.09, may change the address to which notices, other communications or
documents are to be sent to such Holder. All notices, other communications or
documents shall be deemed to have been duly given: (i) at the time delivered by
hand, if personally delivered; (ii) when receipt is acknowledged in writing by
addressee, if by facsimile transmission; (iii) five Business Days after being
deposited in the mail, postage prepaid, if mailed by first class mail; and
(iv) on the first business day with respect to which a reputable air courier
guarantees delivery; provided, however, that notices of a change of address
shall be effective only upon receipt. Post shall have no obligation to deliver
any notices under this Agreement to or otherwise interact with any purported
Holder that has not provided notice to Post pursuant to this Section 4.09, and
no such Person shall have any rights under this Agreement unless and until such
Person delivers such notice.

 

21



--------------------------------------------------------------------------------

  Section 4.10 No Reliance on Other Party.

The parties hereto represent to each other that this Agreement is entered into
with full consideration of any and all rights which the parties hereto may have.
The parties hereto have relied upon their own knowledge and judgment and have
conducted such investigations they and their in-house counsel have deemed
appropriate regarding this Agreement and their rights in connection with this
Agreement. The parties hereto are not relying upon any representations or
statements made by any other party, or any such other party’s employees, agents,
representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement.
The parties hereto are not relying upon a legal duty, if one exists, on the part
of any other party (or any such other party’s employees, agents, representatives
or attorneys) to disclose any information in connection with the execution of
this Agreement or its preparation, it being expressly understood that no party
hereto shall ever assert any failure to disclose information on the part of any
other party as a ground for challenging this Agreement or any provision hereof.

 

  Section 4.11 Performance.

Each party shall cause to be performed, and hereby guarantees the performance
of, all actions, agreements and obligations set forth herein to be performed by
any Subsidiary of such party.

 

  Section 4.12 Attorneys’ Fees.

In any action or proceeding brought to enforce any provision of this Agreement
or where any provision hereof is validly asserted as a defense, the successful
party shall, to the extent permitted by applicable law, be entitled to recover
reasonable attorneys’ fees in addition to any other available remedy.

 

  Section 4.13 Further Assurances.

Each of the parties hereto shall execute and deliver all additional documents,
agreements and instruments and shall do any and all acts and things reasonably
requested by the other party hereto in connection with the performance of its
obligations undertaken in this Agreement.

 

  Section 4.14 Registrations, Exchanges, etc.

Notwithstanding anything to the contrary that may be contained in this
Agreement, the provisions of this Agreement shall apply to the full extent set
forth herein with respect to (i) any shares of Common Stock, now or hereafter
authorized to be issued, (ii) any and all securities of Post into which the
shares of Common Stock are converted, exchanged or substituted in any
recapitalization or other capital reorganization by Post and (iii) any and all
securities of any kind whatsoever of Post or any successor or permitted assign
of Post (whether by merger, consolidation, sale of assets or otherwise) which
may be issued on or after the date hereof in respect of, in conversion of, in
exchange for or in substitution of, the shares of Common Stock, and shall be
appropriately adjusted for any stock dividends, or other distributions, stock
splits or reverse stock splits, combinations, recapitalizations mergers,
consolidations, exchange offers or other reorganizations occurring after the
date hereof.

[The remainder of this page has been left blank intentionally.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first above written.

 

Ralcorp Holdings, Inc. By:  

/s/ Gregory A. Billhartz

  Name:   Gregory A. Billhartz   Title:   Corporate Vice President, General    
Counsel and Secretary Post Holdings, Inc. By:  

/s/ Robert V. Vitale

  Name:   Robert V. Vitale   Title:   Chief Financial Officer

 

23



--------------------------------------------------------------------------------

Exhibit A

THIS INSTRUMENT forms part of the Shareholders’s and Registration Rights
Agreement (the “Agreement”), dated as of February 3, 2012, by and among Post
Holdings, Inc., a Missouri corporation (“Post”), and Ralcorp Holdings, Inc., a
Missouri corporation (the “Ralcorp”). The undersigned hereby acknowledges having
received a copy of the Agreement and having read the Agreement in its entirety,
and for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, hereby agrees that the
terms and conditions of the Agreement binding upon and inuring to the benefit of
Ralcorp shall be binding upon and inure to the benefit of the undersigned and
its successors and permitted assigns as if it were an original party to the
Agreement.

IN WITNESS WHEREOF, the undersigned has executed this instrument on this     
day of             , 20     .

 

 

(Signature of transferee)

 

Print name

 

24